November 17, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Mail Stop 4720 Washington D.C. 20549 Attention: Ms. Ashley Vroman-Lee Re: MacKenzie Realty Capital, Inc. (the “Fund” or the “Company”) Registration Statement on Form N-2 filed July 19, 2013 Post-effective Amendment No. 5 File Numbers 333-181853 To the Commission: The Fund and its managing broker-dealer, Arete Wealth Management, LLC (“Arete”), hereby request that the effective date of its Post-Effective Amendment No. 5 to its registration statement on Form N-2 (File Number 333-181853) be accelerated by the Securities and Exchange Commission (the “Commission”) as effective immediately on November 18, 2014 or as soon as possible thereafter. In connection with the foregoing request for acceleration of effectiveness, the Fund and Arete hereby acknowledge the following: · should the Commission or its staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission form taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; · the Fund may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States Please do not hesitate to contact Robert Dixon of the Fund at (925) 631-9100, or UnBo Chung of Arete, (847) 658-8366, should you have any questions or concerns, and please notify the Fund’s counsel, Candace Jackson, (816) 983-8396, when this request for acceleration has been granted. MacKenzie Realty Capital, Inc. Arete Wealth Management, LLC By:/s/ Robert Dixon By:/s/ UnBo Chung Name: Robert Dixon Name: UnBo Chung Title:Chief Executive Officer & President Title: General Counsel and Chief Compliance Officer
